Citation Nr: 0517643	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2001 and later 
by the Department of Veterans Affairs (VA) Newark, New 
Jersey, Regional Office (RO).  

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in May 2005.  The Board notes that during 
the hearing the veteran withdrew his appeal with respect to a 
claim for an increased rating for a shell fragment wound scar 
of the dorsal spine.  

During a May 2005 Board hearing, the undersigned Veterans Law 
Judge advanced the veteran's appeal on the docket.  In June 
2005, the Board notified the veteran in writing that his 
appeal was advanced on the docket.  

The issues of service connection for cervical and lumbar 
spine disorders, and the claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue regarding 
the evaluation of the post-traumatic stress disorder has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The veteran's post-traumatic stress disorder has not 
caused occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating disability rating higher 
than 50 percent for post-traumatic stress disorder are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate the claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications, 
such as letters from the RO dated in March 2003 and April 
2004, provided the veteran with a explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
the veteran's behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The SOC included summaries of the 
evidence which had been obtained and considered.  The SOC 
also included the requirements which must be met to establish 
entitlement to higher ratings.  The basic elements for 
establishing entitlement to a higher rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had a personal hearing.  The claims file contains 
his medical records and he has been afforded examinations by 
the VA.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  The 
Social Security Administration has reported that records 
pertaining to the veteran's claim with that agency were 
destroyed.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

In a decision of July 2003, the RO granted service connection 
for post-traumatic stress disorder, and assigned a 50 percent 
initial disability rating effective from October 21, 2002.  
According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected disability; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  His 
discharge certificate shows that he was a Seaman First Class 
in the United States Navy.  His service was during World War 
II.  

The veteran first filed a claim for service connection for a 
nervous disorder in April 1946; however, the claim was denied 
in June 1946 on the basis that the claimed disorder was not 
found on physical examination on discharge from service.  

In a decision of June 1996, the RO granted service connection 
for shrapnel wound scar of the dorsal spine, rated as 10 
percent disabling.  This injury reportedly occurred as a 
result of an explosion of an ammunition ship.  

In October 2002, the veteran submitted a request to reopen 
his claim for service connection for a psychiatric disorder.  
The RO granted service connection for post-traumatic stress 
disorder in a decision of July 2003, and assigned a 30 
percent initial rating.  The veteran appealed that rating.  

The evidence which pertains to the severity of the disorder 
includes an initial psychiatric assessment from the VA 
Hackensack clinic dated in September 2002 which shows that 
the veteran reported having recurrent nightmares about past 
combat experience when a submarine blew up his ship and he 
got injured.  He claimed that when he woke up from the 
nightmare he had cold sweats and tachycardia.  He reported 
that his wife was afraid of him and slept in a different 
room.  He claimed that he was irritable and angry, and had 
isolated from friends and family members.  He reported hyper-
startle responses to loud noises.  He said that he had 
flashbacks triggered by loud noises, and by the news on 
television.  He reported that after service he had over five 
different jobs, and he claimed that he lost several jobs due 
to problems with authority figures.  

On mental status examination, he had speech which was 
spontaneous, coherent and relevant.  His voice tone was 
normal.  He had a euthymic mood and appropriate affect.  
There was no gross thought disorder nor any symptoms of a 
psychosis.  There was no suicidal or homicidal ideations, 
plans or intents.  He had good insight and judgment, as well 
as good reality testing.  Abstracting ability and recent 
memory were intact.  He was oriented times three.  The 
diagnosis was post-traumatic stress disorder.  The examiner 
assigned GAF scores of 55/71.  The plan was to start on 
Zoloft and return in five months.  

The report of a VA post-traumatic stress disorder examination 
conducted in May 2003 shows that the examiner reviewed the 
claims file.  The veteran reported that his stressor 
consisted of seeing people get killed in explosions and 
seeing dead bodies while he was stationed on an island in the 
Pacific.  He had no history of suicidal behavior and no 
history of hallucinations.  He reported nightmares and 
flashbacks.  He also said that he was hypervigilant and 
startled easily.  He said that he had those symptoms three or 
four times a week.  There were of moderate intensity and he 
had been having them for many years.  He was retired and 
previously worked as an electrician.  He said that he had to 
stop working because of his back injury.  He had been married 
for 40 years and had two children.  His relationship with his 
family was normal.  There were a few other relatives that he 
kept in touch with.  

On mental status examination, it was noted that he was 
dressed casually.  He was cooperative.  His mood was neutral.  
His affect was blunted.  His speech was normal.  There were 
no perceptual problems.  His thought processes and content 
were normal.  He was oriented to person, place and time.  His 
insight and judgment were fair.  Impulse control was also 
fair.  He reportedly was leading a retired life and went to 
the local DAV chapter where he had a few friends.  He spent 
time with his family.  The examiner summarized by noting that 
this was a 76 year old married man with symptoms of PTSD.  He 
was able to work until his back injury stopped him.  He 
appeared to have a supportive family.  The diagnosis was 
post-traumatic stress disorder.  The examiner assigned a GAF 
score of 55, and concluded that the veteran had moderate 
symptoms.  He further concluded that the veteran's 
psychiatric problem did not prevent him from getting 
employment.  

A Vet Center intake report dated in June 2004 shows that the 
veteran presented complaints of recurring nightmares of 
events which occurred during combat, and an increase in sleep 
disturbance, nightmares and intrusive recollections over the 
past ten years since retirement.  He also reported sadness 
and irritability.  He said that he broke his wife's nose by 
accident during a nightmare seven years earlier.  He said 
that they had not been able to sleep in the same bed since 
then, and that this exacerbated his sense of loss and 
sadness.  

On mental status evaluation, the veteran was well kempt and 
friendly.  His speech and manner were appropriate and soft 
spoken.  He was able to exhibit a full range of affect.  His 
affect was congruent with his mood, which ranged from neutral 
to sad and tearful, depending on the content of the 
discussion.  He was oriented times three, and there was no 
delusional matter elicited.  The veteran denied any 
hallucinations.  There was no evidence of a thought disorder, 
and his cognitive functioning appeared to be within normal 
limits.  His recall and memory were above average.  He firmly 
denied suicidal or homicidal ideation, intent or plan.  He 
reported that his appetite was fair, as was his energy level.  
His judgment appeared good, as did his insight.  He denied 
any history of ETOH or substance abuse.  He denied any 
history of psychiatric hospitalization.  He reported having 
an exaggerated startle response, inappropriate angry 
outburst, and feelings of numbness following exposure to 
stimuli reminiscent of his war trauma.  He reported that 
after having nightmares, for the next few days he felt 
hyperarousal and hypervigilence.  He also reported survivor 
guilt over the friends he lost in WWII.  The assessment was 
post-traumatic stress disorder, unresolved grief secondary to 
survivor guilt, and adjustment disorder secondary to age 
related health problems and developmental losses.  

A record dated in January 2005 from E. Margariotis, M.D., 
F.A., indicates that the veteran had reported that in the 
past two to three months he had worsening of night starts, 
early morning awakenings, violent outburst of language and 
physical activity in the middle of the night, and nightmares 
were he saw people in the room and remembered events from his 
service days.  His wife reportedly had more and more 
difficulty dealing with him and his mood swings and feelings 
of withdrawal.  

The report of a post-traumatic stress disorder examination 
conducted in February 2005 reflect that the veteran reported 
having symptoms of nightmares, flashbacks, easy startle 
reflex, poor sleep, and irritability.  These were described 
as being moderate in nature.  It was noted that his 
relationship with his family was somewhat strained because of 
his irritability.  Following mental status examination, the 
examiner assigned a GAF score of 50.  

Finally, during the hearing held before the undersigned 
acting Veterans Law Judge in May 2005, the veteran testified 
that he was receiving treatment for post-traumatic stress 
disorder, and was taking three medications.  He said that he 
did not really participate in any social functions.  He said 
that he had panic attacks every week.  He reported that he 
could drive, but did not like driving in unfamiliar areas 
because it caused him to feel shaken.  He said that he had 
difficulty remembering things, and had to write everything 
down.  He also reported having trouble sleeping and 
nightmares two to three times a week.  Finally, he reported 
having crying spells in which he "may drop a few tears."  

After considering all of the evidence of record, the Board 
finds that the veteran's psychiatric disorder has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Such findings generally 
are not reflected in the medical evidence.  On the contrary, 
the examination reports specifically note that the veteran 
does not have such symptoms.  It has repeatedly been noted 
that he does not have suicidal or homicidal ideation.  There 
has never been any mention of obsessional rituals or spatial 
disorientation.  His speech has always been normal.  Although 
he has had some irritability, it has not been accompanied by 
any periods of violence.  The Board notes that the incident 
in which he caused injury to his wife's nose was accidental 
and apparently occurred during his sleep.  Although the 
veteran testified that he had impaired memory, the 
examinations reports have all shown his memory to be intact, 
and one report even described his memory as being above 
average.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 50 percent for post-
traumatic stress disorder are not met.  Also, the disorder 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
standards. 38 C.F.R. § 3.321(b)(1).  The record contains no 
objective evidence indicating that the veteran's post-
traumatic stress disorder has markedly interfered with his 
earning capacity or employment status, or has necessitated 
frequent periods of hospitalization.  The records do not show 
marked interference from his post-traumatic stress disorder 
beyond any impairment already recognized by the schedular 
evaluation. 38 U.S.C.A. § 1155 (Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity).  In 
the absence of evidence of such factors related to his post-
traumatic stress disorder, the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The regular schedular standards adequately 
compensate the veteran for any adverse industrial impact from 
his post-traumatic stress disorder.




ORDER

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder is denied.


REMAND

The Board finds that additional procedural development is 
required with respect to the claims for service connection 
for a cervical spine disorder, service connection for a 
lumbar spine disorder, and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  In this regard, the Board has noted 
that additional relevant evidence pertaining to the veteran's 
lumbar spine disorder and cervical spine disorder were added 
to the record subsequent to the most recent supplemental 
statement of the case addressing those issues in October 
2004.  The additional evidence consisted of VA medical 
treatment records, the report of a VA spine examination, and 
a medical opinion from E. Margariotis, M.D. date in January 
2005.  

After receipt of such evidence, the RO did not issue a rating 
decision or another supplemental statement of the case.  A 
statement of the case issued in March 2005 addressed only the 
issue of entitlement to a higher rating for post-traumatic 
stress disorder.  It appears that this omission may have been 
related to an erroneous entry in the VA computerized issue 
tracking system which indicated that the claims for service 
connection for disorders of the lumbar spine and cervical 
spine had been granted.  The Board further notes that the 
veteran has not submitted a written waiver of his right to 
have the evidence reviewed by the RO.  Therefore, the Board 
is precluded from considering that evidence in the first 
instance.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Additionally, the Board finds that the opinions of record 
pertaining to the etiology of the veteran's cervical and 
lumbar spine disabilities are inadequate.  In this regard, it 
is unclear whether the VA opinion in 2001 was offered by a 
medical doctor as opposed to a physician's assistant.  In 
addition, the Board notes that the opinion given in the April 
2004 VA examination report appears to be in conflict with the 
subsequent addendum opinion given by the same physician.  
There is no clear competent medical opinion of record which 
takes into account and speaks to the veteran's service 
medical records, as well as his postservice medical records 
on file.  The veteran should be scheduled for another VA 
examination to include an opinion which is adequate for 
adjudication purposes.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the etiology of the veteran's 
lumbar and cervical spine disabilities.  
Based on examination findings, historical 
records (including service medical 
records), and medical principles, the 
physician should give a medical opinion, 
with full rationale as to whether the 
veteran's current lumbar and cervical 
spine disabilities are related to a 
shrapnel injury to the dorsal spine in 
service.  In giving the opinion, the 
examiner should comment on the findings 
and opinions of Dr. Megariotis in January 
2002, March 2004, and January 2005; Dr. 
McDonald in March 2001; and VA examiners 
in November 2001, April 2004, and 
December 2004. 

2.  After the foregoing, the RO should 
again review the record including the 
additional evidence received since the 
issuance of the last SSOC in October 
2004, and determine whether the 
appellant's remaining claims may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


